DETAILED ACTION
This office action is in response to the application filed on 12/11/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020, 05/03/2021 and 04/24/2022 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “controlling two switches” should be “controlling the two switches”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8-9 and 12 recite the word “preferably” it is not clear if the statement after the preferably is included or not as part of the claim limitations of the respective claim. For purposes of examination the limitations will be included as part of the claim limitations.
	Claim 12 recites “circuits according to claim 1” it is not clear to what circuits is the applicant referring to. The circuits mentioned in claim 1 are A circuit for controlling, circuit of comparison and active circuit. Therefore, it is not clear which circuits are meant by the above statement.
 Claims 13-15 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterna et al. US 2018/0198380 in view of Yang et al. US 2007/0007912.
	Regarding Claim 1, Sterna teaches (Figures 1-4) a circuit (Fig. 3) for controlling two switches electrically in series (Si), comprising sensors (R1-R2 and R1’-R2’) of voltage across the switches (M1-M2) and a circuit of comparison (421) of signals output by said sensors, wherein said switches comprise field-effect transistors of the same type having a common source terminal (M1-M2, Fig. 4), the circuit for controlling being capable of delivering a control signal (CMD), according to a result output by the comparison circuit (from 421), to a control terminal common to said switches (CMD). (For Example: Par. 65 and 96-108)
	Sterna does not teach one at least of said sensors being an active circuit.
	Yang teaches (Figures 2-4) one at least of said sensors (at 6-7) being an active circuit.  (For Example: Par.20-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include one at least of said sensors being an active circuit, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 
	Regarding Claim 2, Sterna teaches (Figures 1-4)  configured to switch the control signal (CMD) from a first level to a second level (High to low or Low to high) when a state change of said result occurs. (For Example: Par. 65 and 96-108)
	Regarding Claim 3, Sterna teaches (Figures 1-4)  configured to: receive an additional signal (CMDext High or low level); maintain the control signal at the first level (High or low) between said reception and said state change; and maintain the control signal (CMD) at the second level  (the other of Low or high) between said state change and a reception of another additional signal (other CMDext Low or High level). (For Example: Par. 65 and 96-108)
	Regarding Claim 4, Sterna teaches (Figures 1-4) wherein said voltages are across the respective switches (Voltages at M1 and M2), and said sensors (at 301 fig. 4). (For Example: Par. 65 and 96-108)
Sterna does not teach one at least of said sensors being an active circuit.
	Yang teaches (Figures 2-4) o said sensors (at 6-7) said sensors (at 6-7) are two active circuits (Fig. 3, 61, 71 and 73; Fig. 3, 62, 72 and 75) having a same relationship between the input and the output (Fig. 3).  (For Example: Par.20-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include said sensors are two active circuits having a same relationship between the input and the output, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 
	Regarding Claim 5, Sterna teaches (Figures 1-4) a circuit.
	Sterna does not teach wherein said relationship comprises a constant offset.	Yang teaches (Figures 2-4) wherein said relationship comprises a constant offset (Vcc at 61-62).  (For Example: Par. 20-24)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include wherein said relationship comprises a constant offset, as taught by Yang so the circuit is capable of preventing damages caused by a large current due to overload or short circuit. 
	Regarding Claim 6, Sterna teaches (Figures 1-4) wherein said switches (at Fig. 1) are of GaN HEMT type (par. 86).
	Regarding Claim 7, Sterna teaches (Figures 1-4) wherein the signals output by said sensors (sent to 420) are referenced to the potential of the common source terminal (Ref). (For Example: Par. 65 and 96-108)
	Regarding Claim 10, Sterna teaches (Figures 1-4)  a method of controlling two switches electrically in series (Fig. 1 and 3-4 ), implemented by the circuit according to claim 1 (see rejection to claim 1 above). (For Example: Par. 65 and 96-108)
	Regarding Claim 11, Sterna teaches (Figures 1-4) comprising the outputting of said signals by said sensors (at R and Q nodes) and the comparison of said signals with each other by said comparison circuit (at 421). (For Example: Par. 65 and 96-108)
	Regarding Claim 13, Sterna teaches (Figures 1-4) a device (Fig. 1) comprising the circuit according to claim 1 (see rejection to claim 1 above) or the integrated circuit according to claim 12, and said switches.
	Regarding Claim 14, Sterna teaches (Figures 1-4) a switched-mode converter (Fig. 1) comprising one or a plurality of devices according to claim 13 (see rejection of claim 13 above).
	Regarding Claim 15, Sterna teaches (Figures 1-4) configured to receive and/or to output an AC voltage (Vac), comprising two bidirectional switches (two of S1-S4) each formed of the two switches of one of said devices (Figs. 3-4), the two bidirectional switches being electrically in series between two nodes of application of the AC voltage (Vac, see fig. 1). (For Example: Par. 65 and 96-108)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterna et al. US 2018/0198380 in view of Yang et al. US 2007/0007912 and further in view of Pidutti et al. US 2018/0166971.
	Regarding Claim 12, Sterna teaches (Figures 1-4) a circuit or two circuits according to claim 1. (For Example: Par. 65 and 96-108)
	Sterna as modified does not teach an integrated circuit comprising one or a plurality circuits.
	Yang teaches (Figures 2-4) an integrated circuit (10) comprising one or a plurality circuits (Fig. 15).  (For Example: Par.99)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Sterna to include an integrated circuit comprising one or a plurality circuits, as taught by Pidutti to reduce space of the system and to reduce power dissipation. 

	Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838